Exhibit 3.1(iii) STATE OF WASHINGTON ARTICLES OF AMENDMENT SECRETARY OF STATE WASHINGTON PROFIT CORPORATION Filed Secretary of State Sam Reed September 21, 2011 STATE OF WASHINGTON UBI: 602-448-859 Person to contact about the filing Daytime Phone Number (with area code) Richard C. Landerman (801) 550-1018 Name of Corporation ORO-PLATA RESOURCES, INC. Effective Date of Articles of Amendment: Upon filing by the Secretary of State Articles of Amendment were Adopted by: Board of Directors. Shareholders action was not required. Amendments to the Articles of Incorporation are as follows; The name of the corporation is changed to Voz Mobile Cloud Ltd. SIGNATURE OF OFFICER This document is hereby executed under penalties of perjury, and is, to the best of my knowledge, true and correct. /s/ Lawrence Lee Lawrence Lee September 15, 2011
